
	
		II
		110th CONGRESS
		1st Session
		S. 683
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend section 9 of the United States Housing Act of
		  1937 to ensure that operating and capital assistance is provided for certain
		  previously assisted public housing dwelling units.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Housing Equal Treatment Act
			 of 2007.
		2.Treatment of
			 certain previously assisted public housing
			(a)In
			 generalSection 9 of the United States Housing Act of 1937 (42
			 U.S.C. 1437g) is amended by adding at the end the following new
			 subsection:
				
					(o)Ensuring
				correct assistanceNotwithstanding any other provision of law, in
				determining the allocations for each public housing agency from the Operating
				and Capital Funds pursuant to this section, the Secretary shall include as
				dwelling units eligible for such assistance all public housing dwelling units
				that—
						(1)are owned by the
				public housing agency at the time of such determination; and
						(2)before the date
				of the enactment of the Public Housing Equal Treatment Act of 2007 have
				received development, operating, capital, or modernization assistance pursuant
				to the terms of any agreement with Department of Housing and Urban Development
				authorizing the agency to expend such funds on behalf of such
				units.
						.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to assistance under
			 section 9 of the United States Housing Act of 1937 for fiscal year 2008 and
			 each fiscal year thereafter.
			
